                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

   SOUTH CAROLINA DEMOCRATIC )
   PARTY; DCCC; and DSCC,                     )
                                              )
                             Plaintiffs,      )
                                              )         Civil Action No. 3:19-cv-03308-JMC
                      v.                      )
                                              )
   MARCI ANDINO, in her official capacity )                           ORDER
   as Executive Director of the South )
   Carolina State Election Commission; )
   JOHN WELLS, in his official capacity as )
   Chair of the South Carolina State Election )
   Commission; and CLIFFORD J. EDLER, )
   HAROLD E. FAUST, and SCOTT                 )
   MOSELEY, in their official capacities as )
   members of the South Carolina State )
   Election Commission,                       )
                          Defendants.         )
                                              )


       This matter is before the court on Plaintiffs the South Carolina Democratic Party, DCCC,

and DSCC’s unopposed Motion to Voluntarily Dismiss the Action (ECF No. 25), without

prejudice and pursuant to Fed. R. Civ. P. 41(a)(2). (ECF No. 25.)

                       I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs filed this action on November 25, 2019. (ECF No. 1.) Plaintiffs indicate that

they brought this action on their own behalf and on behalf of their members arguing that South

Carolina’s requirement to provide a full social security number (“SSN”) to register to vote

frustrates their mission to register voters. (See ECF No. 1 at 1, ¶¶ 7-9.) In furtherance of that

action, Plaintiffs informed this court and Defendants that “Plaintiffs [planned] to file for a

preliminary injunction given the impending 2020 election and their perception that requiring

potential voters to provide their whole SSN frustrates the mission of Plaintiffs to increase voter
                                                 1
registrations in South Carolina.” (ECF No. 25 at 2.) However, on January 6, 2020, the parties

held a Rule 7.02 conference. During that conference, Defendants “represented that they would be

amenable to a settlement that would require only the last 4-digits of the SSN on the voter

registration form.” (ECF No. 25 at 2.) Moreover, “the South Carolina Solicitor General reviewed

this matter and filed a letter (the “Letter”) dated January 15, 2020.” (ECF No. 24.) According to

the Letter, the requirement for the full SSN apparently originated with an attorney general opinion

from the Honorable Dan McLeod in 1967. See Op. S.C. Att’y Gen., 1967 WL 11747 (September

29, 1967) (the “1967 Opinion”) found, in part, that:

       Accordingly, it is the opinion of this Office that if a person acknowledges that he
       has a Social Security number he may be required to present that number before
       being issued a registration certificate. This is for the protection of the voter as well
       as to insure the purity of the elective process.

       The South Carolina Solicitor General informed this court that while the Office of the South

Carolina Attorney General believed that the prior opinion might have been technically correct at

the time it was issued, “we now deem it necessary to modify it [the Letter] in keeping with the

more modern practice of using only the last four digits of the SSN.” The Solicitor General further

points out that this Office [Office of the South Carolina Attorney General] “generally resolves all

doubt in favor of the right to vote which is a fundamental right.” Op. S.C. Att’y Gen., 2017 WL

1017485 (January 31, 2017).

                                        II. LEGAL STANDARD

       Rule 41(a) governs voluntary dismissals of federal actions. Under Rule 41(a)(1), a

plaintiff may voluntarily dismiss an action without a court order by filing (1) a notice of dismissal

before the opposing party has filed an answer or summary judgment motion or (2) a stipulation

of dismissal signed by all parties that have appeared. Pertinent to this case, Rule 41(a)(2) provides

that in any other circumstance, “an action may be dismissed at the plaintiff's request only by court
                                                  2
order, on terms that the court considers proper.” “The primary force of [Rule] 41(a)(2) is to

empower district courts to exercise discretion over voluntary dismissals.” GO Computer, Inc. v.

Microsoft Corp., 508 F.3d 170, 177 (4th Cir. 2007). The Fourth Circuit would review a district

court’s decision to grant a Rule 41(a)(2) motion accordingly. See Ellett Bros., Inc. v. U.S. Fidelity

& Guar. Co., 275 F.3d 384, 388 (4th Cir. 2001) (noting that abuse of discretion standard of review

applies). The underlying “purpose of Rule 41(a)(2) is freely to allow voluntary dismissals unless

the parties will be unfairly prejudiced,” Davis v. USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987);

thus, a district court should grant a Rule 41(a)(2) motion “absent plain legal prejudice to the

defendant,” Ellett Bros., 275 F.3d at 388; Bridge Oil, Ltd. v. Green Pac. A/S, 321 F. App’x 244,

245 (4th Cir. 2008).

                                            III. DISCUSSION

       When determining whether a Rule 41(a)(2) motion should be appropriately granted, the

court should consider the following non-exclusive factors: “(1) the opposing party’s effort and

expense in preparing for trial; (2) excessive delay or lack of diligence on the part of the movant;

(3) insufficient explanation of the need for a dismissal; and (4) the present stage of the litigation,

i.e., whether a motion for summary judgment is pending.” See Vosburgh v. Indemnity Ins. Co. of

North America, 217 F.R.D. 384, 386 (S.D.W.Va. Sept.12, 2003).

       Upon considering the record in this case and the factors above, the court finds that

voluntary dismissal would be appropriate at this time. Plaintiffs filed this action less than six

months ago, and Defendants have not filed an answer or any dispositive motions in the case.

Further, Defendants do not oppose Plaintiffs’ request for dismissal and have submitted

documentation to the court, which demonstrates that the central controversy has been resolved

between the parties. Therefore, the court does not find that Defendants would be substantially


                                                   3
prejudiced. Accordingly, the court GRANTS Plaintiffs’ Motion to Voluntarily Dismiss the Action

(ECF No. 25).

                                          IV. CONCLUSION

   It is ORDERED that within thirty (30) days of the date of this order, the South Carolina

Election Commission will instruct the county boards of election to accept mail-in voter

registration applications (which includes downloadable, mail-in registration forms that are

returned via methods besides mail, such as in-person, fax, or e-mail) that include only the last

four digits of an applicant’s social security number and update their trainings accordingly; and

that within thirty (30) days of the date of this order that the downloadable, mail-in registration

form will be updated to reflect that applications containing only the last four digits of an

applicant’s social security number will be accepted.

   IT IS FURTHER ORDERED, without objection of the parties, that this case is

DISMISSED, without prejudice; AND IT IS FURTHER ORDERED, that this court shall

retain jurisdiction until after the November 2020 elections, to revisit these matters should South

Carolina fail to register voters who do not give their entire social security number.


           IT IS SO ORDERED.




                                                       United States District Judge
January 24, 2020
Columbia, South Carolina




                                                 4
